Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 04/30/2021 have been fully considered and are persuasive. 

3.	Claims 1-7 are canceled. Claims 8, 11-13 and 21-28 are claims. 

4.	Applicant's remarks and amendments submitted on 04/30/2021 for application number 16/383,394 have been considered and are persuasive in light of the filed remarks and amendments. Therefore, the previously filed claim rejections have been withdrawn. The record is clear, therefore, no reason for allowance is necessary. See MPEP 1302.14(I).

Allowable Subject Matter
5.	Claims 8, 11-13 and 21-28 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references disclose the general subject matter recited in independent claims 8, 21 and 25. 

	Haller et al. (US 2001/0051787 A1) provides a medical device systems, and more particularly relates to a system and method for communication between an implantable medical device (IMD) and a remote computer and/or health care provider employing a mobile telephone and a communication module linked thereto.

9.	Haller et al. (2002/0082665 A1) provides A medical information communication system and corresponding methods are described. The system permits monitoring the performance of an implantable medical device (IMD) implanted within a body of a patient, monitoring the health of the patient, or remotely delivering a therapy to the patient through the IMD. The IMD is capable of bi-directional communication with a communication module, a mobile telephone and/or a Personal Data Assistant (PDA) located outside the patient's body. The system may comprise the IMD, the communication module and/or a mobile telephone and/or a PDA, a remote computer system, and a communication system capable of bi-directional communication, where the communication module, the mobile telephone and/or the PDA are capable of receiving information from the IMD or relaying information thereto.

10.	Shehadeh et al. (US 2005/0192649 A1) provides implantable medical devices, and in particular to systems and methods for accessing information derived from disparate implantable medical devices.

	Brown (US 2004/0015132 A1) provides a medical system method comprises steps in using portable medication dispensing and data taking devices for use by an out-patient, and which communicate with a base station, typically within the patients' home. The base station communicates periodically with a remote control station which downloads a medical schedule to the base station and thereby to the portable devices, and also receives usage and medical state information from the patient through the portable devices and the base station. A transmission repetition protocol is used which provides a high degree of confidence that patient information will be received by the remote station. The remote station monitors patient activities and status and provides reports as well as refill requests when supplies are low. Presentations to the patient are provided by Internet or other simplified technique including showing history graphics while describing important features and recommending purchases of supplies and medications.

12.	Cavagnaro et al. (US 2016/0019353 A1) provides an emergency contact system and method, which allows emergency personnel to reach an individual's designated contacts during an emergency in which the individual is incapacitated. A server provides health care information in case of emergency. The server has a depository module for storing health care information relating to a first individual. The server also has a directory module for associating the first individual with the health care information, a token access code; and a list of proxy contacts. The server further has a 

13.	Collins, Jr. et al. (US 10,978,191 B1) provide a system that monitors various conditions of a plurality of hospital beds located in different rooms of a healthcare facility is provided. Alternatively or additionally, other types of equipment may be monitored by the system. Various configurations of network interface units that are coupleable to or integrated into a hospital bed are also disclosed. The system receives data from the hospital beds and/or other equipment and initiates a communication to a wireless communication device of at least one designated caregiver in response to the received data being indicative of an alarm condition.

Reasons for Allowance 
14.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…  detecting actuation of the HMI device; transmitting an activation request to a computing device via the network interface; receiving an activation token from the computing device via the network interface; and in response to 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 8,21 and 25. For this reason, the specific claim limitations recited in independent claims 11-13, 22-24 and 26-28 taken as whole are found to be novel and allowable.
                                           Conclusion15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







A.G.
May 6, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434